t c summary opinion united_states tax_court robert l willson sr petitioner v commissioner of internal revenue respondent docket no 11164-04s filed date robert l willson sr pro_se jessica r nolen for respondent holmes judge robert willson opened a bar in and it gave him nothing but trouble he’s seen lawsuits endless repairs and even a catastrophic fire one might say the city of des moines did him a favor when it finally condemned the land in to expand its airport--right around the time willson began serving a federal prison term but the commissioner wouldn’t let things be and says that the condemnation triggered a large capital_gain that willson didn’t correctly report this meant the bar would give him one more headache--because though willson represented himself at trial the facts as he described them would be worthy of an advanced exam problem in tax_accounting background willson never planned to own a bar he would much rather have kept fixing cars at the repair shop he’d owned since at least the early 1980s--but that work became impossible after a burglar shot him in the arm looking for a new career he used his savings to lease and then buy land next to the des moines international airport on the land there were already some buildings the largest was an inverted l-shaped structure called fast jacks referred to as a rock bar because it featured rock-and-roll music and dancing nestled inside the l was a beer garden and to the north--abutting the highway--a smaller building that had been used as a house and then a pizza kitchen willson reopened the place in and renamed it city limits he bought out his landlord and became owner on date willson soon learned that the bar’s limited parking forced clients to park on the street and pass around a small pond the case was tried under sec_7463 all section citations are to the code as in effect for unless otherwise noted and all rule references are to the tax_court rules_of_practice and procedure because willson chose small-case status this decision is not reviewable by any other court and this opinion should not be cited as precedent because departing patrons weren’t the best swimmers or jaywalkers willson decided he’d better do something about it the first thing he did was fill the pond with dirt and rocks then he graded the land expanded parking and spent dollar_figure to put in parking-lot lights he also spent dollar_figure to put in a new sewer system by he had two gravel parking lots which had cost him a total of dollar_figure and a paved one on which he spent dollar_figure he remodeled the bar’s interior for dollar_figure and built a large shed for dollar_figure business took off and willson decided to rent his bar out so that someone else could operate it for awhile all was well for a time but then his tenants stopped paying rent willson went over to see what was wrong more than he imagined--a series of unfortunate events had culminated in the collapse of the roof he again fixed the place up and unsuccessfully tried to sell it there were no takers and willson moved on to his backup plan he finished building an outdoor concert stage that his lessees had started they laid the concrete and added another stage in the beer garden he even paid dollar_figure to put large windows in a wall so that patrons could see indoor performances from outside with these new stages the bar became a local mecca for a type of rock and roll called glam metal while the court took no expert testimony on the nature of such groups it did allow into the record willson’s own explanation of this genre of musical entertainment we also took judicial_notice that hair bands had lost much of their popularity with the coming of something called grunge rock another type of rock and roll music in the early nineties this was important to willson’s business because hair bands with such unlikely names as head east great white and saturn cats could still draw large crowds to a bar on the outskirts of des moines but had become affordable providers of live entertainment willson even invited one of these hair bands to be a sort of artist-in-residence one night in a few band members did something to a smoke machine that sparked an enormous fire this fire engulfed everything except the parking lots the shed and the property’s original house it also forced willson to make a choice--sell to the city as part of its airport expansion or rebuild willson was unable to sell so he had to rebuild he rented out the old house to a tenant who installed minor improvements eg poles and opened an establishment felicitously--and paronomastically--called the landing strip in which young lady ecdysiasts engaged in the deciduous calisthenics of perhaps unwitting first amendment expression see 529_us_277 evans v commissioner t c memo willson was using the old house as temporary housing for some of the bands he also used dollar_figure of his dollar_figure insurance proceeds to rebuild the bar des moines began moving to condemn the bar and the land sometime in willson closed the bar doors by may when he transferred the property to his lawyer for safekeeping until the matter with the city was resolved his criminal troubles-- something to do with money and drugs and possibly the bar--were reaching the point where willson was about to begin serving a federal prison term and he authorized his lawyer to act for him in dealing with the city while he was imprisoned the city did finally condemn the property--perhaps to the relief of willson’s neighbors--by date the date is a bit fuzzy because witnesses’ memories had become hazy but the local property records show the city of des moines owned the property by that date the city placed the condemnation_award in a_trust account and the trust made a distribution--most of which satisfied outstanding loans tied to the property despite his legal problems however willson did manage to file his tax_return the commissioner determined that he had underreported his income willson timely filed a petition to contest the commissioner’s determination but trial was postponed for several years while he served out his sentence after his release willson moved back to iowa where he resided when he he spent dollar_figure on materials and dollar_figure on labor filed his petition and we tried the case in des moines the one remaining issue is willson’s adjusted_basis in the property at the time of the condemnation discussion we begin by stressing that willson chose s_case status rule b allows a taxpayer like willson to introduce evidence in an s_case that would otherwise not be admissible and it lets us conduct the trial as informally as possible consistent with orderly procedure and to admit any evidence we decide has probative value --a fancy way of saying any evidence that helps or hurts willson’s case this looser rule is important here because willson presented his case quite credibly through his own testimony and that of others who worked at the bar or lived nearby during its heyday despite the raffish pasts of willson and some of his witnesses we found their testimony on his investment in the bar entirely credible willson did his best to explain in as plain a way as possible the history of the property and what he spent on it we will try to return the favor by minimizing taxspeak explaining our decision however does require some tax vocabulary someone willson also claimed more real-estate taxes on his return than allowed in the notice_of_deficiency the commissioner conceded an additional dollar_figure in taxes before trial which left dollar_figure in dispute because willson provided no evidence at trial of any taxes paid beyond the dollar_figure we sustain the commissioner on this issue see rule a who sells property is taxed on the gain not the sale price this gain basically depends on two other numbers the amount the seller receives and what is called adjusted_basis sec_1001 both these numbers can be complicated to figure out the amount the seller receives is not just how much cash he pockets it also includes for example money that goes to pay off other debts tied to the property sec_1_1001-2 income_tax regs the commissioner stated in his pretrial memorandum that the amount that willson received in this sense called the amount_realized is dollar_figure willson doesn’t dispute this that leaves us with the adjusted_basis to figure out willson’s gain we have to subtract the adjusted_basis from the amount_realized basis is pretty much what a property owner paid for the property plus what he later spent to improve it sec_1011 sec_1012 sec_1016 a taxpayer can’t generally deduct these payments right away because they provide a benefit that lasts longer than just one taxable_year but before calculating the capital_gain the basis must be adjusted under sec_1016 and depreciation is one of those adjustments we need to figure out in this case see sec_1016 most property doesn’t just fall apart one day it in his pretrial memorandum and at trial the commissioner referred to this as willson’s economic benefit for example when willson built a shed on his property he didn’t plan to rebuild it every year suffers wear_and_tear over time that’s why the code allows a taxpayer yearly deductions for depreciation over the estimated_useful_life or recovery_period of the property used in a trade_or_business see sec_167 and sec_168 once property is no longer used in a trade_or_business a taxpayer can’t take depreciation_deductions even if he still owns it see sec_167 the trial showed that willson and the commissioner disagree about how much willson spent on the property over the years and how much the allowable_depreciation reduced that amount i amount spent in the notice_of_deficiency the commissioner said willson spent dollar_figure for the property--dollar_figure for the real_estate and dollar_figure for a liquor-distribution system that the previous owner had installed willson doesn’t dispute that he paid dollar_figure for equipment but he remembers paying more for the real_estate we don’t find his testimony credible on this particular point--the property assessments for later years led us to conclude that his estimate is a bit high the commissioner however doesn’t divide the dollar_figure cost of the real_estate between the land and the buildings this is a let’s say it costs a taxpayer dollar_figure to construct a building that will last ten years he can’t deduct dollar_figure from his taxes when he builds it nor does he have to wait ten years to take the deduction instead he might get to deduct dollar_figure from his taxes in each of the ten years that he’s using the building actual depreciation is much more complex than in this example critical mistake because land is not subject_to the same wear_and_tear as buildings depreciation isn’t allowed for the land willson did give us the real-estate assessment and based on its land-to-buildings ratio we find that dollar_figure is allocable to the land the nondepreciable asset and dollar_figure is allocable to the buildings willson also gets basis for any improvements he made to the property after he bought it willson filled in the pond graded the land and put in parking lots with lights for dollar_figure he added a sewer system for dollar_figure and a big shed for dollar_figure he also spent dollar_figure in modifications to the interior of the rock bar and dollar_figure to replace a wall with windows these expenses are depreciable once we add them to his original cost willson had the following basis in the property before taking into account any depreciation we find that the cost of filling in the pond and grading the land was directly related to and a necessary part of the parking lots’ construction and not inextricably associated with the land itself because we find that the parking lots were depreciable_property necessary to the operation of willson’s business we add the cost of filling in the pond and grading the land to the parking lots’ bases see eg trailmont park inc v commissioner tcmemo_1971_212 item basis land shed equipment liquor distribution parking lots sewer system buildings total dollar_figure big_number big_number big_number big_number big_number big_number ii depreciation sec_167 gives us the general rules governing depreciation_deductions in congress added sec_168 entitled accelerated_cost_recovery_system acrs which simplified the rules and allowed taxpayers to take greater depreciation_deductions over fewer years economic_recovery_tax_act_of_1981 erta publaw_97_34 secs a a 95_stat_203 acrs was then replaced by the modified accelerated_cost_recovery_system macrs in see tax_reform_act_of_1986 tra publaw_99_514 secs 100_stat_2122 we still however apply acrs to depreciable_property like willson’s property that was placed_in_service from through this is because macrs applies only to property placed_in_service after id sec a 100_stat_2143 a shed willson built a large storage shed in that was unaffected by the fire because he couldn’t remember the month in which it was built we depreciate his shed from date to may dollar_figure we also find macrs applies because the shed was built after our analysis doesn’t stop there we must determine what kind of property the shed was this is because depreciation under macrs depends on how the code and the irs classify each particular bit of property based on the trial testimony we think that the shed was a large metal building like those found on farms--it was big enough to store tractors and other heavy equipment and even had windows willson had also put down a we weren’t able to determine precisely when willson put some of his property in service after so many years he understandably could remember only the year and not the particular day or month when this happens we make an assumption in favor of the commissioner because willson had the burden_of_proof and use the earliest possible date during the year see langer v commissioner tcmemo_2008_255 affd 378_fedappx_598 8th cir williams v commissioner tcmemo_1987_308 acrs and macrs tell us to apply the midmonth convention to the nonresidential_real_property see sec_168 as in effect before the tax_reform_act_of_1986 tra publaw_99_514 stat sec_168 as in effect after tra the midmonth convention treats property placed_in_service during any month or disposed of during any month as placed_in_service or disposed of on the mid-point of such month sec_168 although willson closed the doors to the bar on date the midmonth convention says we don’t stop depreciation until date concrete slab as a foundation we therefore find that the shed is nonresidential real_estate see 862_f2d_667 8th cir revg 88_tc_744 and under macrs is depreciable using a straight-line method over yearsdollar_figure b equipment the fire destroyed the liquor-distribution system willson never replaced it so sec_1033 doesn’t apply this means that while willson’s taxes may have been affected by this property see sec_1_1033_a_-2 income_tax regs it doesn’t affect our determination of willson’s capital_gain in this case--we don’t add its cost to his basis nor do we have to calculate its depreciation c parking lots and sewage system we hold that the construction in of willson’s parking lots--including the filling of the pond the grading and the installation of lights--and sewage system are land improvements see revproc_87_56 1987_2_cb_674 as such they are depreciable as 15-year macrs_property beginning july under macrs we apply a 5-year recovery_period if the nonresidential_real_property was placed_in_service before date and a 39-year recovery_period if placed_in_service after date see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_448 using a 150-percent declining-balance method first and then a straight-line method in the first year it allows for a greater depreciation deduction sec_168 as in effect after tra d building that leaves us with the most complex asset to deal with-- the main building it is true that the right to deduct depreciation doesn’t necessarily require property ownership but the code requires the taxpayer to have made a capital_investment in the property he wants to depreciate see gladding dry goods co v commissioner 2_bta_336 we find that willson’s capital_investment was made on date when he bought the property therefore we have to calculate the depreciation from date to may dollar_figure because the building was placed_in_service in we start with acrs the building was nonresidential real_estate and acrs says to depreciate it over years sec_168 as in effect before tra the fire however makes the depreciation calculation more complicated because it destroyed roughly two-thirds of the building we must apply a half-year_convention see sec_168 as in effect after tra this convention is a rule that treats any property that a taxpayer begins or stops using in his business during the year as having begun or stopped being used on the midpoint of the year see sec_168 again we have to use a midmonth convention computing the depreciation for the one-third of the building that was unscorched is easy we attribute dollar_figure of the building’s basis--about one-third of it--to this portion of the property and find that it should be depreciated as 19-year acrs property from date to may dollar_figure willson used this part of the building for his business before during and after the fire as for the remaining two-thirds to which we allocate dollar_figure of the building’s basis we find that it was depreciable as 19-year acrs property from date until date we now must consider another section of the code sec_1033 says that willson doesn’t have to recognize gain on the receipt of insurance proceeds when property is involuntarily converted in whole or in part by fire or flood or other acts of god when the amount_realized is reinvested in suitable replacement propertydollar_figure sec_1033 without sec_1033 willson’s receipt of the insurance proceeds in would have been taxed as a partial sale of the destroyed portion of the the depreciation for 19-year acrs property is determined using a 175-percent declining-balance method and then a straight-line method when it allows for a bigger deduction sec_168 as in effect before tra sec_1_1033_a_-2 income_tax regs says that an owner of property is deemed to have chosen sec_1033’s nonrecognition treatment if he fails to report the gain realized on the involuntary_conversion on his return for the first year in which gain is realized there’s no evidence suggesting willson reported any gain on his return building sec_1033 however lets willson delay paying tax on the gain realized as long as he takes the money and reinvests all of it in similar_property within a couple of years this is because the replacement_property generally has the same basis as the converted property and the gain will eventually be recognized when the replacement_property is sold but willson’s receipt of boot --a bit of tax jargon that in this case means the money the insurance_company paid him but that he didn’t reinvest in eligible replacement_property --should have caused him to pay taxes on some of the gain in but no greater than the amount of boot he received there is however no evidence in the record showing that was what he did there is evidence that he gave the boot to the band that caused the fire out of sympathy for the uninsured loss of their equipment so how does all this affect our determination of willson’s adjusted_basis out of the dollar_figure willson received from the insurance_company we find that dollar_figure was to compensate for the building damage and dollar_figure was to replace some of his personal_property consumed by the fire willson used dollar_figure of the insurance proceeds to rebuild his bar which we find was completed by date this means that willson’s basis in the reconstructed part of the building as of date was the same as his basis in the destroyed portion immediately before the fire minus dollar_figure the amount of the insurance proceeds given to repair his building that wasn’t reinvested in the property and wasn’t recognized dollar_figure now we need to figure out how to depreciate the remaining two-thirds of the building from date to date should willson have continued depreciating the reconstructed portion of the building under acrs or should he have switched to macrs taxpayers generally have to depreciate property that they place in service after date under macrs but this rule has its exceptions for example congress enacted antichurning rules which preclude the application of macrs to property placed_in_service after that was essentially owned or used by the taxpayer before 1986--before macrs applied see sec_168 as in effect after tra one antichurning rule says that sec_1250 property acquired by the taxpayer after date does not qualify for macrs if it was acquired in an exchange described in sec_1031 sec_1033 sec_1038 or sec_1039 sec_168 however says that this rule doesn’t apply to nonresidential real_estate eg willson’s building therefore the code suggests that we apply macrs from date to date we can’t give him a higher basis under sec_1033 for the gain he should have recognized in but didn’t we must account however for the eight years willson’s converted property was depreciable under acrs in determining the bulding’s remaining recovery_period as of date we therefore subtract years from macrs’s 39-year recovery_period which leave sec_31 yearsdollar_figure this means that as of date the rebuilt portion of the building was depreciable over a year remaining recovery_period using a straight-line method to summarize the formula for figuring out willson’s gain amount_realized land shed parking lots buildings sewer system macrs depreciation of shed macrs depreciation of parking lots macrs depreciation of sewer system acrs macrs depreciation of main building dollar_figure of sec_1033 unrecognized_gain dollar_figure big_number big_number big_number big_number big_number since there are computations that still need to be made and plugged into this formula decision will be entered under rule see sec_1_168_i_-6 income_tax regs effective date although this regulation doesn’t apply to this case we find it persuasive as to how to account for the prior acrs depreciation given the lack of guidance on the issue
